Name: 93/96/EEC: Commission Decision of 12 February 1993 on certain protective measures with respect to bivalve molluscs from Morocco
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  international trade;  Africa;  agricultural policy;  health;  fisheries
 Date Published: 1993-02-13

 Avis juridique important|31993D009693/96/EEC: Commission Decision of 12 February 1993 on certain protective measures with respect to bivalve molluscs from Morocco Official Journal L 037 , 13/02/1993 P. 0047 - 0047COMMISSION DECISION of 12 February 1993 on certain protective measures with respect to bivalve molluscs from Morocco(93/96/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/438/EEC (2), and in particular Article 19 (1) thereof, Whereas the presence of a paralytic toxin (PSP) has been recorded on several occasions in consignments of bivalve molluscs imported from Morocco; Whereas the levels of toxin observed can constitute a serious danger to public health; whereas the necessary protective measures should be adopted rapidly at Comunity level; Whereas in the absence of health guarantees from the Moroccan authorities imports of bivalve molluscs from Morocco should be prohibited, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the importation of consignments of bivalve molluscs, marine gastropods and echinoderms originating in Morocco. Article 2 Member States shall amend the measures which they apply to importations in order to bring them into conformity with the present Decision. They shall inform the Commission thereof. Article 3 This Decision shall apply until 15 March 1993. Article 4 This Decision is addressed to the Member States. Done at Brussels, 12 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 243, 25. 8. 1992, p. 27.